DALLAS, Circuit Judge.
This action was brought to recover for personal injuries suffered by the plaintiff in consequence, as alleged, of the defendant’s negligence. Upon the trial the court reserved the point: “Whether there is any evidence to go to the jury in support of the plaintiff’s claim.” Subject to this reservation, a verdict was rendered for the plaintiff; and the defendant now moves for judgment in its favor notwithstanding that verdict, and also for a new trial. These motions have been considered together. They both present the same questions, viz.: Whether there was any, or sufficient, evidence of negligence on the j>art of the defendant to support the verdict; and whether, if there was, that negligence was adequately shown to have been the proximate cause of the plaintiff’s injury. These questions are not to he answered with reference merely to the opinion of the trial judge respecting the weight of the evidence. They were submitted to the .jury, with instructions concerning them which, it seems to be conceded, were as favorable lo the defendant as they could properly be made, and I am unable to sustain the contention that they should not have been submitted at all. I cannot say that it was Impossible for 12 reasonable men to find, upon the evidence adduced, the verdict which was rendered; and, this being so, the court would not he justified in setting it aside. Therefore, the defendant’s motions for judgment non obstante veredicto and for a new trial must both be denied; and it is so ordered.